Appeal from a judgment of the Supreme Court (McNamara, J.), entered October 17, 2005 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying his request for parole release.
In 1979, petitioner was convicted of murder in the second degree and was sentenced to 20 years to life in prison. In May 2004, he made his fourth appearance before respondent for release on parole. Petitioner’s request was denied following a hearing and he was ordered held for an additional 24 months. After the determination was affirmed on administrative appeal, petitioner commenced this CPLR article 78 proceeding, which was later dismissed by Supreme Court. This appeal ensued.
Following the commencement of the CPLR article 78 proceeding, petitioner reappeared before the Board of Parole and his request for parole release was denied. In view of this, the instant matter is now moot and the appeal must be dismissed (see Matter of Rivera v Travis, 8 AD3d 716, 716-717 [2004]).
Cardona, P.J., Crew III, Peters, Rose and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.